Exhibit 10.22

FOURTH AMENDMENT TO OFFICE LEASE

THIS FOURTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is made by CRESCENT
REAL ESTATE FUNDING VIII, L.P., a Delaware limited partnership (“Landlord”), and
GAINSCO, INC., a Texas corporation (“Tenant”).

1. Effective Date, The effective date (the “Effective Date”) of this Amendment
means the earlier to occur of (i) the execution of this Amendment by both
Landlord and Tenant or (ii) the date that Tenant begins installing any portion
of the Equipment in the Building.

2. Lease. Landlord and Tenant are parties to that certain Office Lease dated as
of May 3, 2005, between Landlord and Tenant, as amended by First Amendment to
Office Lease dated July 13, 2005, Second Amendment to Office Lease dated
September 23, 2005, and Third Amendment to Office Lease dated October 27, 2005
(as amended, the “Lease”), covering approximately 40,464 square feet of space
(the “Premises”) located on the 11th and 12th floors of a building known as
“3333 Lee Parkway” located at 3333 Lee Parkway, Dallas, Texas 75219 (the
“Building”).

3. Amendment Agreements. For good and valuable consideration, the Lease is
amended by adding the attached Exhibit G to the Lease.

4. General. The terms of this Amendment will benefit and bind Landlord and
Tenant and the successors and assigns of Landlord and Tenant subject to any
limitations concerning any assignment or transfer by Tenant contained in the
Lease. The Lease, as expressly modified by this Amendment, will remain in full
force and effect. The terms of the Lease, as expressly modified by this
Amendment, are hereby confirmed. Landlord and Tenant have executed this
Amendment on the respective dates set forth beneath their signatures below, but
this Amendment will be effective as of the Effective Date set forth in Paragraph
1 above. This Amendment may be executed in multiple counterparts, each of which
will constitute an original agreement and all of which will constitute one and
the same agreement.

 

TENANT:   LANDLORD: GAINSCO, INC., a Texas corporation     CRESCENT REAL ESTATE
FUNDING VIII, L.P., a Delaware limited partnership   By:  

Glenn W. Anderson

      By:   CRE Management VIII, LLC Name:  

Glenn W. Anderson

      a Delaware limited liability company, Title:   President & CEO       its
General Partner  

 

          Date: January 18, 2006       By:   Crescent Real Estate Equities,
Ltd.,       a Delaware corporation, its manager           By:  

Joe D. Dobbs

          Name:  

Senior Vice President

          Title:  

Property Management, Dallas Region

      Date: January 25, 2006